J. S45022/16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
JAMAL ANTHONY YOUNGER                       :
          Appellant                         :
                                            :     No. 1676 WDA 2015

            Appeal from the Judgment of Sentence October 13, 2015
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0001084-2015


BEFORE: OLSON, DUBOW AND PLATT, JJ.*

JUDGMENT ORDER BY DUBOW, J.:                        FILED AUGUST 30, 2016

        Appellant, Jamal Younger, appeals from the Judgment of Sentence

entered by the Fayette County Court of Common Pleas on May 21, 2015,

following    his   convictions   for   Robbery,   Simple   Assault,   Recklessly

Endangering Another Person, Theft by Unlawful Taking, Receiving Stolen

Property and Criminal Conspiracy.1      Appellant challenges the sufficiency of

the evidence for each of these offenses. After careful review, we conclude

that Appellant waived this argument by filing an impermissibly vague

Pa.R.A.P. 1925(b) Statement and, therefore, we affirm.




*
    Retired Senior Judge Assigned to the Superior Court.
1
 18 Pa.C.S. § 3701; 18 Pa.C.S. § 2701; 18 Pa.C.S. §2705; 18 Pa.C.S. §
3921; 18 Pa.C.S. § 3925 and 18 Pa.C.S. § 903, respectively.
J.S45022/16

      A detailed factual and procedural history is unnecessary to our

disposition.   Appellant filed a timely Pa.R.A.P. 1925(b) Statement, raising

the following, verbatim:

      “[w]hether the Commonwealth has proven each and every
      element of the crimes of robbery, simple assault, recklessly
      endangering another person, theft by unlawful taking, receiving
      stolen propery [sic] and criminal conspiracy beyond a reasonable
      doubt[.]”

Pa.R.A.P. 1925(b) Statement; see also Appellant’s Brief at 8.

      The trial court filed a Rule 1925(a) Opinion, in which the trial court

opined that Appellant’s 1925(b) statement was too vague and unspecific to

address Appellant’s claim. Trial Court Opinion, filed 2/10/16, at 2 (stating

the trial court “cannot reasonably imagine what element of each crime is

alleged to be unclear or insufficiently proven.”).

      An appellant’s Rule 1925(b) Statement “shall concisely identify each

ruling or error that the appellant intends to challenge with sufficient detail to

identify all pertinent issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii). A Rule

1925(b) statement “which is too vague to allow the court to identify the

issues raised on appeal is the functional equivalent of no [Rule 1925(b)]

Statement at all,” and will result in waiver. Lineberger v. Wyeth, 894 A.2d

141, 148 (Pa. Super. 2006). When an appellant challenges the sufficiency of

the evidence, this Court has made clear our requirement that “an appellant’s

Rule 1925(b) [S]tatement must state with specificity the element or

elements   upon    which   the   appellant   alleges   that   the   evidence   was



                                      -2-
J.S45022/16

insufficient.”   Commonwealth v. Garland, 63 A.3d 339, 344 (Pa. Super.

2013) (citation omitted).

      By filing an overly broad Rule 1925(b) Statement, Appellant failed to

alert the trial court to which elements of which offenses he intended to

challenge. Because he failed to provide a proper Rule 1925(b) statement,

Appellant waived his challenge to the sufficiency of the evidence.     See

Garland, supra; Lineberger, supra.

      Judgment of Sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/30/2016




                                   -3-